          Case 2:19-cv-00319-JCM-NJK Document 20 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   OSCAR CABRERA,
                                                           Case No.: 2:19-cv-00319-JCM-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
10   FAIRWAY CAPITAL RECOVERY, LLC,
11          Defendant(s).
12         On October 16, 2019, Plaintiff filed a notice of settlement indicating that dismissal papers
13 would be filed within 60 days. Docket No. 18. Dismissal papers have not been filed. Accordingly,
14 dismissal papers must be filed no later than November 9, 2020.
15         IT IS SO ORDERED.
16         Dated: October 26, 2020
17                                                              ______________________________
                                                                Nancy J. Koppe
18                                                              United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                    1
